                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


LARRY LEE LEMAY,                                  )
                                                  )
        Plaintiff,                                )
                                                  )        NO. 3:19-cv-00683
v.                                                )        JUDGE RICHARDSON
                                                  )
CORRECT CARE SOLUTIONS, et al,                    )
                                                  )
        Defendants.                               )

                                             ORDER
       Pending before the Court is a Sealed Report and Recommendation of the Magistrate Judge

(Doc. No. 45), recommending that Defendant Wellpath LLC (“Wellpath”)’s Motion for

Preliminary Injunction, Sanctions, and to Exclude All References in the Record to a Confidential

Settlement Agreement (Doc. No. 35) be granted in part and denied in part. No Objections to the

Report and Recommendation have been filed.

       The failure to object to a report and recommendation releases the Court from its duty to

independently review the matter. Frias v. Frias, No. 2:18-cv-00076, 2019 WL 549506, at * 2

(M.D. Tenn. Feb. 12, 2019); Hart v. Bee Property Mgmt., No. 18-cv-11851, 2019 WL 1242372,

at * 1 (E.D. Mich. March 18, 2019) (citing Thomas v. Arn, 474 U.S. 140, 149 (1985). The district

court is not required to review, under a de novo or any other standard, those aspects of the report

and recommendation to which no objection is made. Ashraf v. Adventist Health System/Sunbelt,

Inc., 322 F. Supp. 3d 879, 881 (W.D. Tenn. 2018); Benson v. Walden Security, No. 3:18-cv-0010,

2018 WL 6322332, at * 3 (M.D. Tenn. Dec. 4, 2018). The district court should adopt the magistrate

judge’s findings and rulings to which no specific objection is filed. Id.




     Case 3:19-cv-00683 Document 66 Filed 07/28/20 Page 1 of 2 PageID #: 336
       Nonetheless, the Court has reviewed the Report and Recommendation and the file. The

Report and Recommendation is adopted and approved. Accordingly, Wellpath’s Motion for

Preliminary Injunction, Sanctions, and to Exclude All References in the Record to a Confidential

Settlement Agreement (Doc. No. 35) is GRANTED in part and DENIED in part. As such, the

Court hereby orders that any reference to the settlement agreement made by the Parties be done so

under seal. And, as further recommended by the Magistrate Judge, Plaintiff is forewarned that that

any failure to comply with this requirement may result in the imposition of sanctions. Finally, the

Clerk is directed to file Docket Numbers 26, 30, 31 and 44 under seal.

       IT IS SO ORDERED.


                                             ____________________________________
                                             ELI RICHARDSON
                                             UNITED STATES DISTRICT JUDGE




                                     2
    Case 3:19-cv-00683 Document 66 Filed 07/28/20 Page 2 of 2 PageID #: 337
